United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued March 30, 2021               Decided February 4, 2022

                         No. 20-5123

      SAULT STE. MARIE TRIBE OF CHIPPEWA INDIANS,
                       APPELLEE

                              v.

     DEBRA A. HAALAND, IN HER OFFICIAL CAPACITY AS
     SECRETARY OF THE INTERIOR AND UNITED STATES
             DEPARTMENT OF THE INTERIOR,
                     APPELLANTS

  SAGINAW CHIPPEWA INDIAN TRIBE OF MICHIGAN, ET AL.,
                     APPELLEES



        Consolidated with 20-5125, 20-5127, 20-5128


        Appeals from the United States District Court
                for the District of Columbia
                    (No. 1:18-cv-02035)



    Erika B. Kranz, Attorney, U.S. Department of Justice,
argued the cause for federal appellants. With her on the briefs
were Jonathan D. Brightbill, Principal Deputy Assistant
                               2
Attorney General, Eric Grant, Deputy Assistant Attorney
General, and John Smeltzer, Attorney.

    Pratik A. Shah argued the cause for non-federal appellants.
With him on the briefs were William A. Szotkowski, Leah K.
Jurss, and Merrill C. Godfrey.

    Michael A. Carvin, William D. Coglianese, Ian Heath
Gershengorn, and Zachary C. Schauf were on the briefs for
appellants MGM Grand Detroit, LLC, et al.

     Danielle Spinelli argued the cause for appellees. With her
on the brief were Kelly P. Dunbar and Kevin M. Lamb.

    Samuel F. Daughety was on the brief for amici curiae
Professors Alexander T. Skibine, Richard B. Collins, and
Robert J. Miller in support of appellees.

   Before: HENDERSON and RAO, Circuit Judges, and
SENTELLE, Senior Circuit Judge.

    Opinion for the Court filed by Circuit Judge RAO.

    Dissenting opinion filed by Circuit Judge HENDERSON.

     RAO, Circuit Judge: This case involves a dispute about
whether land acquired by the Sault Ste. Marie Tribe of
Chippewa Indians (“Tribe”) must be taken into trust by the
Department of the Interior. The Tribe purchased the Sibley
Parcel with interest from its Self-Sufficiency Fund and sought
to have the land taken into trust with a view to establishing
gaming operations. The Tribe claimed the Parcel was acquired
for the “enhancement of tribal lands,” one of the permitted uses
of Fund interest specified in Section 108(c) of the Michigan
Indian Land Claims Settlement Act (“Michigan Act”). Interior
                               3
concluded, however, that the mere acquisition of additional
land was not an “enhancement” under the Michigan Act.
Interior declined to take the Parcel into trust because the Tribe
failed to demonstrate how the Parcel would improve or
enhance tribal lands, particularly because the land was located
in Michigan’s Lower Peninsula far from the Tribe’s existing
lands in the Upper Peninsula.

     The Tribe sued Interior. The district court granted
summary judgment to the Tribe, holding that the Michigan Act
imposed a mandatory duty on Interior to take the Parcel into
trust, and therefore Interior lacked the authority to verify
whether the Tribe’s acquisition was a proper use of Fund
interest under the Act. Sault Ste. Marie Tribe of Chippewa
Indians v. Bernhardt, 442 F. Supp. 3d 53, 63 (D.D.C. 2020).
The court further held that, even if Interior had such authority,
it was unlawfully exercised because the acquisition of land
“that increases the Tribe’s total landholdings” was an
“enhancement” of tribal lands. Id. at 73.

     Under the plain meaning of the Michigan Act, we hold that
before assuming a trust obligation, Interior has the authority to
verify that the Tribe properly acquired the land with Fund
interest, consistent with the limited uses for such interest in
Section 108(c). Furthermore, in exercising that authority,
Interior correctly determined that “enhancement of tribal
lands” does not include an acquisition that merely increases the
Tribe’s landholdings. Rather, to enhance tribal lands, an
acquisition must improve the quality or value of the Tribe’s
existing lands. We therefore reverse and remand for
proceedings consistent with this opinion.
                                  4
                                  I.

                                  A.

     With more than 40,000 members, the Sault Ste. Marie
Tribe of Chippewa Indians is the largest Indian tribe east of the
Mississippi River. The Tribe descends from a group of
Chippewa bands that historically occupied lands in the Upper
Peninsula of Michigan. The Tribe, however, ceded much of its
ancestral lands to the federal government through an 1836
treaty. See Treaty with the Ottawa and Chippewa, 7 Stat. 491
(Mar. 28, 1836).

     More than a century later, Congress created the Indian
Claims Commission and authorized it to hear, among other
things, claims that treaties between Indian tribes and the United
States were based on unconscionable consideration. Act of
Aug. 13, 1946, ch. 959, § 2, 60 Stat. 1049, 1050. The Tribe
brought such a claim, along with two other tribes party to the
1836 Treaty. The Commission held that the Treaty was
unconscionable and ordered the United States to pay these
tribes more than $10 million. Bay Mills Indian Cmty. v. United
States, 26 Ind. Cl. Comm. 538, 542, 560 (1971) (finding the
government paid only fifteen percent of the land’s fair value
under the Treaty). The United States did not distribute the
judgment funds for several decades, in part because the three
tribes could not reach an agreement on how to divide the
money.

    In 1997, the tribes and the federal government negotiated
a compromise that resulted in the Michigan Act, Pub. L. No.
105-143, 111 Stat. 2652 (1997).1 The Act provided for the

1
  Following the Civil War, the government moved away from
negotiating treaties with Indian tribes and instead enacted statutes to
govern federal relations with tribes. See COHEN’S HANDBOOK OF
                                 5
distribution of the judgment funds among the tribes with
separate sections of the statute governing each tribe’s use of its
judgment funds. Michigan Act § 104.

    Section 108 of the Michigan Act requires the Sault Ste.
Marie Tribe to establish a “Self-Sufficiency Fund” to hold its
share of the judgment. Id. § 108(a)(1). The Tribe’s Board of
Directors is named the trustee of the Fund and makes
expenditure and distribution decisions, and “the Secretary [has]
no trust responsibility for the investment, administration, or
expenditure” of the Fund. Id. § 108(a)(2), (e)(2).

     The Act also delineates distinct uses for Fund principal and
interest. Id. § 108(b)–(c). As relevant here, Fund interest may
be expended for only five uses: “an addition to the principal”;
“a dividend to tribal members”; “a per capita payment to some
group or category of tribal members”; “educational, social
welfare, health, cultural, or charitable purposes which benefit
the [Tribe’s] members”; or “consolidation or enhancement of
tribal lands.” Id. § 108(c). If the Tribe acquires lands with Fund
interest, those lands “shall be held in trust by the Secretary for
the benefit of the tribe.” Id. § 108(f).

                                 B.

     This dispute arises out of Interior’s refusal to take into trust
a parcel of land acquired by the Tribe.


FEDERAL INDIAN LAW § 1.03[9], at 69 (Nell Jessup Newton ed.,
2012) [hereinafter COHEN’S HANDBOOK]. Statutes like the Michigan
Act, which address only particular tribes, are special provisions not
codified in the United States Code. See generally 25 U.S.C. ch. 19
codification note (explaining that provisions “relating to settlement
of the land claims of certain Indian tribes [were] omitted from the
Code as being of special and not general application”).
                                 6
      Using Fund interest, the Tribe purchased 71 acres, known
as the “Sibley Parcel,” in the Lower Peninsula of Michigan. In
its application to have Interior take the Parcel into trust, the
Tribe acknowledged that it purchased the Parcel in anticipation
of conducting gaming activities on the land. The Tribe
contended that the Michigan Act gave Interior no authority to
determine whether land acquired with Fund interest was for a
use allowed by the Michigan Act, leaving that evaluation solely
with the Tribe’s Board. Because the Board had made the
determination that the acquisition would “consolidat[e] or
enhance[] … tribal lands” and used Fund interest, the Tribe
maintained Interior had a mandatory duty to take the parcel into
trust under Section 108(f). The Tribe also argued that the
purchase constituted an “enhancement” of tribal lands because
it “increas[ed] the total land possessed by the Tribe.”

    After some back and forth, Interior issued an interim
decision concluding that before taking the land into trust it was
required to verify both that the purchase of the Sibley Parcel
complied with the Michigan Act’s requirements for the use of
Fund interest and that the Tribe had in fact used interest for the
purchase. Relying on an earlier decision concerning the Bay
Mills Indian Community, Interior maintained that
“enhancement” means only acquisitions that “make greater, as
in cost, value, attractiveness, etc.; heighten; intensify; [or]
augment” existing tribal lands.2 The Tribe had failed to provide

2
  Section 107 of the Michigan Act, which governs the judgment
funds of the Bay Mills Indian Community, provides that Bay Mills
may use interest generated from its share for “the consolidation and
enhancement of tribal landholdings.” Michigan Act § 107(a)(3).
After Bay Mills acquired a parcel far away from its existing lands,
Interior interpreted “enhancement” to mean an acquisition that “must
somehow enhance (i.e., make greater the value or attractiveness)
some other tribal landholding already in existence.” Although a
district court disagreed with Interior’s interpretation, the Sixth
                                 7
sufficient evidence that the Sibley Parcel on the Lower
Peninsula would constitute an “enhancement” of the Tribe’s
existing lands in the Upper Peninsula. Interior gave the Tribe
an opportunity to submit further evidence by keeping its
application open, but the Tribe did not do so. Interior issued a
final decision denying the Tribe’s application to take the land
into trust, reiterating that the Tribe had failed to establish that
the acquisition of this parcel would increase the value of
existing tribal lands.

     The Tribe filed a claim under the Administrative
Procedure Act in the District Court for the District of
Columbia, arguing that Interior’s decision was contrary to law
or arbitrary and capricious. Three casinos and two tribes
intervened as defendants.

     The district court granted summary judgment to the Tribe.
Sault Ste. Marie, 442 F. Supp. 3d at 58. It first held that Interior
had no authority to determine whether the Tribe’s acquisition
of the parcel complied with the uses of Fund interest set forth
in Section 108(c) because Section 108(f) creates a mandatory
duty for Interior to take into trust any land purchased with Fund
interest. As an additional and independent ground, the court
held that the Tribe’s acquisition of the Sibley Parcel was an
“enhancement of tribal lands” within the meaning of Section
108(c). The court rejected Interior’s interpretation of
“enhancement” as an acquisition that only increases the value
of existing tribal lands. The court determined that
“enhancement” unambiguously includes any acquisition that
increases the total amount of tribal lands, even if a parcel does


Circuit vacated that decision because Bay Mills had sovereign
immunity from the claims lodged in that case. See Michigan v. Bay
Mills Indian Cmty., 695 F.3d 406, 414–16 (6th Cir. 2012), aff’d, 572
U.S. 782 (2014).
                                 8
not increase the quality or value of existing tribal lands. The
court, however, declined to issue an order compelling Interior
to take the Sibley Parcel into trust. Instead, the court vacated
Interior’s decision and remanded to the agency for further
proceedings. Interior appealed.

     We review the grant of summary judgment de novo “and
therefore, in effect, review directly the decision of the agency.”
Purepac Pharm. Co. v. Thompson, 354 F.3d 877, 883 (D.C.
Cir. 2004) (cleaned up). The Tribe challenges Interior’s
interpretation of the Michigan Act. Therefore, “we first
consider ‘whether Congress has directly spoken to the precise
question at issue’” by looking to the statutory text. Baystate
Franklin Med. Ctr. v. Azar, 950 F.3d 84, 92 (D.C. Cir. 2020)
(quoting Chevron U.S.A. Inc. v. Nat. Res. Def. Council, Inc.,
467 U.S. 837, 842 (1984)). If the statute unambiguously
resolves the question, that is the end of our inquiry. Id. The
plain meaning of the Michigan Act resolves both of the
questions on appeal.

                                 II.

     The threshold question is whether Interior has the
authority to verify that land purchased with Fund interest was
for one of the uses listed in Section 108(c) before taking the
land into trust. Interior’s obligation to take the land into trust is
established by Section 108(f), which provides in full: “Any
lands acquired using amounts from interest or other income of
the Self-Sufficiency Fund shall be held in trust by the Secretary
for the benefit of the tribe.” Michigan Act § 108(f). As the
parties agree, this provision imposes a mandatory duty on the
Secretary to take into trust land acquired using Fund interest.
The Tribe asserts that the only condition the Secretary may
consider is whether Fund interest was in fact used to acquire
the lands. Interior maintains, however, that its trust obligation
                                9
also imposes a duty to determine whether the Tribe properly
acquired the land using Fund interest, that is, for one of the uses
specified by Section 108(c). We agree with Interior’s
interpretation. Interior’s authority to take land into trust under
Section 108(f) necessarily includes the authority to determine
whether the lands have been lawfully acquired under Section
108(c), which specifies the exclusive uses for which the interest
or income of the Self-Sufficiency Fund may be spent.

     When a statute establishes a trust obligation of the United
States to an Indian tribe, the government acts “not as a private
trustee but pursuant to its sovereign interest in the execution of
federal law.” United States v. Jicarilla Apache Nation, 564
U.S. 162, 165 (2011). The government’s sovereign obligations
under the Constitution require the Secretary to ensure the
faithful execution of the laws. U.S. CONST. art. II, § 3
(President’s obligation to “take Care that the Laws be faithfully
executed”). When taking lands into trust, the Secretary must
ensure the government’s trust obligation is established in
accordance with law.

     The Michigan Act limits the Tribe’s use of Fund interest,
and these limitations circumscribe the land that must be taken
into trust by the government. The Act restricts the expenditure
of Fund interest to five uses: “an addition to the principal”; “a
dividend to tribal members”; “a per capita payment to some
group or category of tribal members”; “educational, social
welfare, health, cultural, or charitable purposes which benefit
the [Tribe’s] members”; or “consolidation or enhancement of
tribal lands.” Michigan Act § 108(c). As the Tribe
acknowledges, Section 108(c) lists permissible uses for Fund
interest, which necessarily excludes other uses. Therefore, land
acquired for a use not listed in Section 108(c) would not be
properly acquired with Fund interest such that the Secretary
must take it into trust under Section 108(f).
                                10
     The limited uses for Fund interest contrast with the more
expansive uses for Fund principal. The principal may be
expended when the “[B]oard … determines” it is “reasonably
related to” such general uses as “economic development
beneficial to the [T]ribe” or the “development of tribal
resources.” Id. § 108(b)(1)(A). The principal also may be used
for expenditures that “are otherwise financially beneficial to
the [T]ribe and its members.” Id. § 108(b)(1)(B). The
appropriate expenditures of Fund principal are delineated in
terms that arguably leave substantial discretion to the
determinations of the Board about whether the expenditure is
for a particular use. By contrast, the use of Fund interest in
Section 108(c) makes no mention of the Board’s
determinations, but instead lists five specific uses for which
Fund interest “shall be distributed,” reinforcing that the Tribe
may expend Fund interest exclusively for those uses.

     Although both Fund principal and interest and may be used
for the “consolidation or enhancement of tribal lands,” only
lands acquired using Fund interest must be taken into trust.
Compare Id. § 108(f) (lands acquired with interest “shall be
held in trust”), with id. § 108(b)(4) (lands acquired with
principal “shall be held as Indian lands are held”). The Act
constrains the Tribe’s use of Fund interest to certain uses. To
respect the statutory limits on its trust obligation, Interior must
have the authority to verify that the land was legitimately
acquired with Fund interest for the limited uses detailed in
Section 108(c). Cf. Heckman v. United States, 224 U.S. 413,
437 (1912) (explaining with respect to limits on the right of
alienation of tribal property that “the maintenance of the
limitations which Congress has prescribed as a part of its plan
of distribution is distinctly an interest of the United States”).

     The government’s obligation to ensure a lawful trusteeship
is particularly salient because the decision to take tribal land
                                 11
into trust implicates an elaborate patchwork of statutory and
regulatory provisions. For instance, the Tribe sought to have
the Sibley Parcel held in trust so that it might build a casino and
develop gaming “if lawfully permitted under [the Indian
Gaming Regulatory Act (“IGRA”)] and under the Tribe’s
tribal-state gaming compact with the State of Michigan.”3 As
the Tribe recognizes, the government’s trust decision
implicates whether the Tribe can conduct gaming under IGRA.
This highlights Interior’s interrelated responsibilities for
enforcing laws regarding tribal affairs.4 Ensuring compliance
with the Michigan Act and the limits it places on land taken
into trust allows Interior to manage its legal obligations
comprehensively and to avoid unnecessary conflicts.

    We recognize that the Michigan Act confers broad
independence on the Tribe to administer the Fund in
accordance with statutory requirements, and that the Tribe’s
expenditures are not subject to the approval of the Secretary.
Michigan Act § 108(e)(2). The Secretary’s decision, however,
does not void the Tribe’s purchase of the lands; it simply means



3
  Land taken into trust under the Michigan Act might qualify for an
exception to IGRA’s prohibition on casinos on lands a tribe acquired
after its enactment. Compare 25 U.S.C. § 2719(a) (prohibiting
gaming on lands acquired after October 17, 1988), with id.
§ 2719(b)(1)(B)(i) (creating an exception for “lands [that] are taken
into trust as part of … a settlement of a land claim”). We express no
opinion on whether land acquired under the Michigan Act would
trigger IGRA’s exception.
4
  The Secretary of the Interior is also charged generally “with the
supervision of public business relating to … Indians.” 43 U.S.C.
§ 1457; see also 25 U.S.C. § 2 (tasking “[t]he Commissioner of
Indian Affairs … under the direction of the Secretary of the Interior”
with “the management of all Indian affairs and of all matters arising
out of Indian relations”) (emphasis added).
                                 12
the land will not be taken into trust.5 The Tribe’s independence
with respect to Fund expenditures does not eliminate the
federal government’s separate and independent trust
obligations. See Jicarilla, 564 U.S. at 181 (“While one purpose
of the Indian trust relationship is to benefit the tribes, the
Government has its own independent interest in the
implementation of federal Indian policy.”). When undertaking
a trust obligation on behalf of the federal government, the
Secretary may confirm that the lands were properly acquired
using Fund interest or income.

     The common law of trusts reinforces that Section 108(f)
does not require Interior to take land into trust that the Tribe
acquired contrary to law. Because Section 108(f) imposes a
trust responsibility on the government, background principles
drawn from the common law of trusts may inform our
interpretation. See id. at 177 (explaining we may “look[] to
common-law principles to inform our interpretation of
statutes” governing the government’s trust relationship with an
Indian tribe); United States v. White Mountain Apache Tribe,
537 U.S. 465, 475 (2003) (looking to the common law to
determine the United States’ duties as trustee).

     A bedrock principle of trusts is that “[a]n intended trust or
trust provision is invalid if … it is contrary to public policy.”
RESTATEMENT (THIRD) OF TRUSTS § 29(c). If an invalid trust is

5
  While this decision may have substantial consequences for how the
Tribe is able to use and develop the land for gaming purposes (a
question on which we take no position), Interior’s decision to decline
the trust relationship does not override the Tribe’s independent
decision to acquire the land using Fund interest. Contrary to the
suggestion of our dissenting colleague, Interior’s verification that
land was acquired for a statutory use before taking such land into
trust does not “condition” the Tribe’s use of Fund interest. See
Dissenting Op. at 3–5.
                               13
created, “[a] trustee has a duty not to comply with a provision
of the trust that the trustee knows or should know is invalid
because the provision is unlawful or contrary to public policy.”
Id. § 72; see also Fifth Third Bancorp v. Dudenhoeffer, 573
U.S. 409, 428 (2014) (“[T]he duty of prudence, under [a
statute] as under the common law of trusts, does not require a
fiduciary to break the law.”).

     These principles support Interior’s interpretation of the
Michigan Act to allow the government to ensure it takes land
into trust only when consistent with the public policy
established by the Michigan Act. Nothing in the Act obliges the
government to assume a trusteeship that would further a
violation of the law. When taking land into trust for the Tribe,
Interior may consider whether the Tribe spent Fund interest for
one of the exclusive uses under Section 108(c) in order to
ensure that the government’s trust relationship is secured on
lawful foundations.

    The Tribe raises several arguments in support of its
position that the only condition the Secretary may consider is
whether Fund interest was in fact used to acquire the lands.
According to the Tribe, Section 108(f) requires Interior to take
any lands acquired with Fund interest into trust without regard
to whether the Tribe’s acquisition of those lands comports with
one of the exclusive uses enumerated in Section 108(c).

     First, the Tribe maintains that because Section 108(f)
specifies one and only one condition for taking land into trust—
that it be acquired with Fund interest—the Secretary lacks the
authority to verify if the land was acquired for a use enumerated
in Section 108(c). The Tribe attempts to rely on a negative
implication, but such an implication should be drawn only
“when circumstances support a sensible inference” that a term
was deliberately excluded. NLRB v. SW Gen., Inc., 137 S. Ct.
                                 14
929, 940 (2017) (cleaned up). No such inference can be drawn
here because acquiring land with Fund interest is not naturally
associated with the government’s obligation to act lawfully
when assuming trust responsibilities. Moreover, the fact that
Section 108(f) does not explicitly state that the land must be
lawfully or permissibly acquired with Fund interest does not
undermine the fundamental principle that the government must
follow the law. Cf. Staples v. United States, 511 U.S. 600, 605–
06 (1994) (explaining that statutory silence does not undermine
a “firmly embedded” legal principle). A reminder to act
lawfully need not be written into every statutory provision.6
The Tribe focuses myopically on Section 108(f), but Interior
must comply with all relevant laws, including the other
requirements of the Michigan Act.

     Second, the Tribe emphasizes that “[a]ny lands acquired
using [Fund] interest … shall be held in trust” and argues that
“any” conveys an expansive meaning. Michigan Act § 108(f)
(emphasis added). We agree. But the expansiveness depends
on what the word “any” modifies, which here is “lands
acquired using [Fund] interest.” Cf. Ali v. Fed. Bureau of
Prisons, 552 U.S. 214, 220 (2008) (looking to what the word
“any” modifies when considering a statute’s meaning). The use
of “any” in this context prohibits Interior from imposing
additional limitations on what land may be taken into trust;
however, it does not eliminate the requirement that Fund
interest be spent only for one of the exclusive uses in Section
108(c). Nor does the term “[a]ny lands acquired” require



6
 The dissent would effectively read a limitation into Section 108(f),
precluding the Secretary from ensuring the trust obligation is
established consistent with the Michigan Act. Nothing in the Act,
however, eliminates the Secretary’s “sovereign interest in the
execution of federal law.” Jicarilla, 564 U.S. at 165.
                               15
Interior to defer to the Tribe when implementing the
government’s trust obligations.

     Finally, the Tribe maintains that the Act negates Interior’s
authority to review its acquisition of land because “the
approval of the Secretary for any payment or distribution from
the principal or income of the Self-Sufficiency Fund shall not
be required and the Secretary shall have no trust responsibility
for the investment, administration, or expenditure of the
principal or income of the Self-Sufficiency Fund.” Michigan
Act § 108(e)(2). Relatedly, the Tribe suggests that principles of
tribal sovereignty counsel reading the Michigan Act as leaving
the authority to determine whether a purchase complies with
Section 108(c) to the Tribe.

     We agree that Section 108(e) protects the Tribe’s
autonomy to decide how to spend Fund principal and interest
consistent with the terms of the Act; however, no encroachment
on that autonomy occurred here. The Tribe’s Board decided to
use Fund interest to purchase the Sibley Parcel, and it did so
without Interior’s approval or interference. Interior does not
claim the authority to superintend the Tribe’s expenditures, but
Interior has an independent sovereign obligation to evaluate
whether the lands were legitimately acquired using Fund
interest before taking them into trust. By fulfilling the trust
responsibilities under Section 108(f), the Secretary does not
run afoul of either 108(e)(2), which prohibits the government’s
interference with the Tribe’s spending decisions, or the Tribe’s
sovereignty. Nor does Interior’s authority to verify that the
Tribe’s acquisition of land was for a statutory use of Fund
interest transform the mandatory duty to hold lands in trust into
a discretionary one. Interior has no discretion to refuse to hold
lands acquired with Fund interest in trust so long as that
acquisition comported with statutory requirements.
                                  16
     The Michigan Act imposes distinct responsibilities on the
Tribe and on Interior. The Tribe maintains the authority to
spend Fund interest for statutory uses, including for the
acquisition of land, and the government may not oversee those
decisions. If the Tribe acquires land with Fund interest,
however, Interior must determine whether its mandatory trust
obligation under Section 108(f) has been triggered. As part of
the determination to hold lands in trust, Interior may evaluate
whether the land was acquired for one of the exclusive uses of
Fund interest in Section 108(c).7

                                 III.

     Interior may assess whether the Tribe acquired land with
Fund interest and for a permissible use; however, Interior’s
decision must comport with the Administrative Procedure Act.
The Tribe applied to Interior to have it take the Sibley Parcel
into trust. Interior refused on the ground that the purchase was
not a “consolidation or enhancement of tribal lands.” The Tribe
argues that Interior’s decision was based on an erroneous
reading of the Michigan Act and thus is contrary to law. We
hold that Interior’s interpretation is consistent with the Act. The
mere acquisition of additional land, without any demonstration
that the acquisition improves the quality or value of existing
tribal lands, does not constitute an “enhancement of tribal
lands” within the plain meaning of Section 108(c).

    The Tribe may spend Fund interest “for consolidation or
enhancement of tribal lands.” Michigan Act § 108(c)(5).
Because these terms are not defined in the Michigan Act, we
give them “their ordinary, contemporary, common meaning,”
Sandifer v. U.S. Steel Corp., 571 U.S. 220, 227 (2014) (cleaned

7
  Because we find no ambiguity in the Michigan Act, we reach
neither Interior’s claim for Chevron deference nor the Tribe’s
argument that the Indian canon requires an interpretation in its favor.
                                  17
up), as informed by the context of the “overall statutory
scheme,” Sturgeon v. Frost, 577 U.S. 424, 438 (2016) (cleaned
up).

     “Enhancement” typically refers to a qualitative
improvement, meaning “[t]o raise in degree, heighten, intensify
(qualities, states, powers, etc.).” 5 OXFORD ENGLISH
DICTIONARY 261 (2d ed. 1989); see also BRYAN A. GARNER,
GARNER’s MODERN AMERICAN USAGE 300 (2d ed. 2003)
(explaining that “enhance … should refer to a quality or
condition”); Enhanced, BALLENTINE’S LAW DICTIONARY (3d
ed. 1969) (defining “enhanced” as “[i]ncreased, especially in
value”). Put simply, to enhance is “to make better.” BRYAN A.
GARNER, GARNER’S DICTIONARY OF LEGAL USAGE 317 (3d ed.
2011). To be sure, “enhance” is sometimes defined as
“augmenting,” which typically refers to a quantitative increase.
See Enhancement, BLACK’S LAW DICTIONARY (7th ed. 1999)
(defining “enhancement” as “[t]he act of augmenting”); see
also Augment, 1 OXFORD ENGLISH DICTIONARY 784 (2d ed.
1989) (“[t]o make greater in size, number, amount, degree,
etc.”). But the most common definition is qualitative. This
indicates, as a starting point, that to constitute an “enhancement
of tribal lands,” a purchase would have to make the tribal lands
better and not just add to them.

     The text and context of Section 108(c) confirm that the
Michigan Act uses “enhancement” in the ordinary way—
referring to qualitative improvements. The object of
enhancement here is “tribal lands.” The parties agree that
“tribal lands” refers, in some manner, to the Tribe’s real
property.8 In the context of real property, “enhancement” refers

8
  The parties disagree about the precise definition of “tribal lands.”
The Tribe maintains it refers generally to “the Tribe’s total
landholdings.” The intervenors suggest that “tribal lands” is a term
of art that refers to lands subject to tribal jurisdiction. We need not
                                 18
to a qualitative improvement, not a quantitative increase. See 5
OXFORD ENGLISH DICTIONARY 261 (2d ed. 1989) (defining
“enhance” in the context of property as “[i]n more recent use,
(of property, etc.) to increase in value or price”).

     In other statutes involving Indian lands, Congress has used
“enhancement” to refer to qualitative improvements. For
example, the National Indian Forest Resources Management
Act addresses “the development, maintenance, and
enhancement of Indian forest land in a perpetually productive
state.” Pub. L. No. 101-630, § 305(b), 104 Stat. 4532, 4535–36
(1990) (codified at 25 U.S.C. § 3104(b)(1)). Consistent with
development and maintenance, “enhancement” also refers to
qualitative improvements. And keeping “land in a perpetually
productive state” would not naturally include acquiring
additional land. Moreover, in statutes addressing real property,
Congress frequently lists the “acquisition” and “enhancement”
of property as separate terms, further bolstering the
understanding that the acquisition of land alone is not
equivalent to an enhancement.9 In these varied contexts, all
involving land, the plain meaning of enhancement is qualitative
and distinct from the mere acquisition of additional land.

   Furthermore, in statutes addressing tribal land specifically,
Congress commonly uses “acquire” when granting general


determine the precise scope of “tribal lands” as used in the Michigan
Act, however, as the different definitions advanced by the parties all
refer to real property held by a tribe.
9
   See, e.g., 16 U.S.C. § 1456-1(f)(4)(C) (referring to “[c]osts
associated with land acquisition, land management planning,
remediation, restoration, and enhancement”) (emphases added); 10
U.S.C. § 2601(e) (providing that the Secretary of a military branch
may accept some gifts “consisting of the provision, acquisition,
enhancement, or construction of real or personal property”)
(emphases added).
                                 19
authority for tribes to purchase land.10 The Michigan Act does
not provide the Tribe with general authority to use Fund
interest to acquire land. Rather the Act specifies that interest
may be used for the “consolidation or enhancement of tribal
lands.” Michigan Act § 108(c)(5). Reading “enhancement” to
include any acquisition or increase in landholdings would
eliminate the more specific use of Fund interest for the
“consolidation or enhancement of tribal lands.”

     Finally, the term “consolidation” has a specialized
meaning in the context of tribal lands that precludes
interpreting “enhancement” to include mere acquisitions of
land. To consolidate tribal lands means to join two parcels
under tribal ownership or perhaps to combine the fractionated
ownership interests in a parcel of tribal land.11 The Tribe
concedes that consolidation refers to the acquisition of land or
land interests for these purposes. If we interpreted
“enhancement” to include any land acquisition, it would
swallow the more particular type of land acquisition for

10
   See, e.g., Pueblo de San Ildefonso Claims Settlement Act of 2005,
Pub. L. No. 109-286, § 6(b)(2), 120 Stat. 1218, 1221 (providing that
the Pueblo may use settlement funds “to acquire the federally
administered Settlement Area Land” or “at the option of the Pueblo,
to acquire other land”); Fallon Paiute Shoshone Indian Tribes Water
Rights Settlement Act of 1990, Pub. L. No. 101-618, § 103(F)(1),
104 Stat. 3289, 3291 (“The Tribes are authorized to acquire by
purchase … [certain] lands or water rights, or interests therein[.]”);
Seneca Nation Settlement Act of 1990, Pub. L. No. 101-503, § 8(c),
104 Stat. 1292, 1297 (“Land within its aboriginal area in the State or
situated within or near proximity to former reservation land may be
acquired by the Seneca Nation[.]”).
11
   See COHEN’S HANDBOOK § 1.07, at 106. Consolidation seeks to
remedy the highly fractionated ownership of tribal lands, which
resulted from the government’s failed allotment policy. Babbitt v.
Youpee, 519 U.S. 234, 237–38 (1997).
                                   20
“consolidation.” We ordinarily avoid interpreting a statute in a
manner that would render a word superfluous or ineffective. If
we adopted the Tribe’s reading of “enhancement” to include
any acquisition of land that increases acreage, then
“consolidation” would do no independent work in the statute.12

     The Tribe’s arguments to the contrary fail to comport with
the plain meaning of the Michigan Act. The Tribe maintains
that “enhancement” can refer to a quantitative increase by
analogizing to the term “sentence enhancement” or “enhanced
benefits.” But upon closer inspection, these examples do not
support the Tribe’s interpretation. Although enhancing a
criminal sentence increases the amount of time a person will
serve, that enhancement lengthens an existing sentence but
does not add a new sentence.13 Similarly, an enhancement of
benefits would increase existing benefits, but it would not refer
to adding a new set of unrelated benefits. The Tribe’s examples
confirm that “enhancement” must have a nexus to some
existing thing, whether real property, a criminal sentence, or
welfare benefits. In this appeal, however, the Tribe has not
explained how its acquisition connects, geographically or

12
   The Tribe suggests that “consolidation” is not superfluous under
its interpretation because the Tribe might swap a larger piece of land
for a smaller one in order to consolidate lands. For such hypothetical
land swaps to inform Interior’s trust obligation, however, they would
have to involve Fund interest, which seems unlikely. Regardless,
enhancement refers to qualitative improvements in the context of
land.
13
   The meaning of enhancement in the sentencing context is unusual.
Unlike the ordinary meaning of enhancement, which is to make
better, the enhancement of a sentence means “to make harsher.”
BRYAN A. GARNER, GARNER’s DICTIONARY OF LEGAL USAGE 317
(3d ed. 2011); BRYAN A. GARNER, GARNER’s MODERN AMERICAN
USAGE 300 (2d ed. 2003) (“[B]ecause enhance has long had positive
connotations, it is a mistake to use it in reference to something bad.”).
                               21
otherwise, to existing tribal lands. Instead, it has merely
acquired a separate parcel of land.

     Finally, the Tribe cannot take refuge in the drafting history
of the Michigan Act or the broad purposes of the statute. The
Tribe contends that Interior’s suggested amendments to a
different section of the Act demonstrate that Interior
understood “consolidation and enhancement” to refer to
acquisitions. But Interior’s purported understanding does not
translate into Congress’ meaning and this bit of “drafting
history is no more legitimate or reliable an indicator of the
objective meaning of a statute than any other form of legislative
history.” Hamdan v. Rumsfeld, 548 U.S. 557, 668 (2006)
(Scalia, J., dissenting). Congress may change language in drafts
for any number of reasons, but the law is only what Congress
enacts. See U.S. CONST. art. I, § 7. The Tribe also maintains
that the purpose of the Michigan Act was to promote the
Tribe’s economic self-sufficiency, and that the Act should be
read to “effectuate its purpose.” Even if we could identify a
single purpose of the Michigan Act, no statute pursues its
purpose at all costs, because legislation invariably includes
trade-offs between different interests. Cf. Landgraf v. USI Film
Prods., 511 U.S. 244, 286 (1994) (explaining that statutes
reflect compromises and do not “pursue a single goal”). The
Michigan Act reflects a negotiated agreement between the
Tribe and the government regarding the settlement of various
land claims, similar to treaties with sovereign tribes.
Particularly in this context, we must decline to unravel a
legislative deal through resort to imputed purposes.

     In sum, Interior’s interpretation comports with the plain
meaning of the Michigan Act because an “enhancement of
tribal lands” does not include an acquisition of lands with no
connection to increasing the quality or value of existing tribal
lands. We need not define “enhancement of tribal lands” for all
                              22
purposes, but we reject the Tribe’s argument that
“enhancement” necessarily includes any acquisition of land.

                             ***

     The Michigan Act requires the Secretary of the Interior to
take into trust land acquired with Fund interest, but the Act
does not require the Secretary to violate the law. Therefore,
before taking land into trust, Interior has the authority to
confirm that the Tribe properly acquired the land with Fund
interest for a statutorily permissible use. The Tribe may use
Fund interest for the enhancement of tribal lands, but that does
not include an acquisition of land that merely increases the
acreage of the Tribe’s lands without improving the quality or
value of existing tribal lands.

    For the foregoing reasons, we reverse the district court’s
judgment and remand for proceedings consistent with this
opinion.

                                                    So ordered.
     KAREN LECRAFT HENDERSON, Circuit Judge, dissenting:
This case presents a straightforward exercise of statutory
interpretation. Under the familiar Chevron doctrine, we first
assess whether the Congress’ intent in § 108(f) of the Michigan
Indian Land Claims Settlement Act (MILCSA), Pub. L. No.
105-143, 111 Stat. 2652 (1997), is clear as to the limits of the
Department of the Interior’s (Interior) Secretary’s (Secretary)
review before she takes lands into trust for the Sault Ste. Marie
Tribe of Chippewa Indians (Sault); only if there is ambiguity
does our analysis go further. Eagle Pharms., Inc. v. Azar, 952
F.3d 323, 330 (D.C. Cir. 2020); see Chevron, U.S.A., Inc. v.
Nat’l Res. Def. Council, Inc., 467 U.S. 837 (1984). Because
MILCSA unambiguously limits the Secretary’s review to
whether lands were “acquired using amounts from interest or
other income of the Self-Sufficiency Fund,” MILCSA § 108(f),
our analysis should begin and end with the statute’s plain text.
Accordingly, I would affirm the judgment of the district court. 1

     We begin with the text, “the most traditional tool” of
statutory interpretation. Eagle Pharms., 952 F.3d at 330
(alteration adopted) (quoting Engine Mfrs. Ass’n v. EPA, 88
F.3d 1075, 1088 (D.C. Cir. 1996)). “Indeed, ‘the preeminent
canon of statutory interpretation requires us to presume that the
legislature says in a statute what it means and means in a statute
what it says there.’” Id. (alterations adopted) (quoting Janko v.
Gates, 741 F.3d 136, 139–40 (D.C. Cir. 2014)). “[W]e ‘cannot
ignore the text by assuming that if the statute seems odd to us
it could be the product only of oversight, imprecision, or

     1
       Because I would hold § 108(f) unambiguously limits the
Secretary’s review before taking lands into trust to whether such
lands were acquired using Fund income or interest, I would affirm
the district court on that basis and end our analysis there, declining
to conduct additional review of whether the Secretary applied the
correct understanding of MILCSA § 108(c)(5) when she conducted
her unauthorized review of the Sault’s land purchase for compliance
with § 108(c)(5).
                               2
drafting error.’” Id. at 333 (alteration adopted) (quoting Engine
Mfrs. Ass’n, 88 F.3d at 1088–89). We also look to the statute’s
structure and must interpret it as part of a cohesive regulatory
scheme, if possible, “but ‘reliance on context and structure in
statutory interpretation is a subtle business, calling for great
wariness lest what professes to be mere rendering becomes
creation and attempted interpretation of legislation becomes
legislation itself.’” Id. at 332 (alteration adopted) (quoting
King v. Burwell, 576 U.S. 473, 497–98 (2015)). Extrinsic
materials “have a role in statutory interpretation only to the
extent they shed a reliable light on the enacting Legislature’s
understanding of otherwise ambiguous terms.” Id. at 338
(quoting Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S.
546, 568 (2005)).

     Section 108(f) states: “Any lands acquired using amounts
from interest or other income of the Self–Sufficiency Fund
shall be held in trust by the Secretary for the benefit of the
tribe.” MILCSA, § 108(f). The district court concluded that
§ 108(f) unambiguously limits the Secretary’s review to
whether the Sault acquired the land using Self-Sufficiency
Fund (Fund) interest or income. Sault Ste. Marie Tribe of
Chippewa Indians v. Bernhardt, 442 F. Supp. 3d 53, 63–73
(D.D.C. 2020). I agree: § 108(f) is unambiguous. Under
§ 108(f)’s plain text, the Secretary “shall”—mandatorily—
hold in trust any lands “acquired using amounts from interest
or other income” of the Fund. MILCSA, § 108(f). There is no
second condition. The Secretary’s review is limited to whether
the land at issue was “acquired using amounts from interest or
other income” of the Fund. Id. The Congress has included
language suggesting additional conditions in similar statutes
but did not do so here. See, e.g., The Gila Bend Indian
Reservation Lands Replacement Act, Pub. L. No. 99-503, 100
Stat. 1798 (1986) (“The Secretary, at the request of the Tribe,
shall hold in trust for the benefit of the Tribe any land which
                               3
the Tribe acquires pursuant to subsection (c) which meets the
requirements of this subsection.”). Although § 108(f) does not
explicitly deprive the Secretary of authority to review the
Sault’s compliance with § 108(c), it only explicitly authorizes
the Secretary to review whether the land was purchased with
Fund income or interest and directs the Secretary to take land
so purchased into trust.

     The plain meaning of § 108(f) is further supported by
§ 108(e)(2), which provides: “Notwithstanding any other
provision of law . . . the approval of the Secretary for any
payment or distribution from the principal or income of the
Self–Sufficiency Fund shall not be required and the Secretary
shall have no trust responsibility for the investment,
administration, or expenditure of the principal or income of the
Self–Sufficiency Fund.” MILCSA, § 108(e)(2). Granted,
spending Fund income or interest differs from approving a trust
application under § 108(f) but § 108(e)(2) makes clear that the
Secretary has no role in approving any payment or distribution
from the income or interest of the Fund and that the Secretary
has no trust responsibility regarding expenditures. Nothing in
these provisions authorizes the Secretary to review the Sault’s
land purchase for compliance with § 108(c) before she takes
the land into trust. Under § 108(e)(2) the Secretary has no
discretion to approve the Sault’s use of Fund income to buy
land under § 108(c). Therefore, if the Sault use Fund income
to acquire land within its understanding of § 108(c), that land
has been acquired using Fund income and the Secretary cannot
review the acquisition beyond ensuring it expended Fund
income. The land was unquestionably acquired using Fund
income and, accordingly, “shall be held in trust by the
Secretary.” MILCSA, § 108(f). Under this statutory scheme,
allowing the Secretary to review the Sault’s land purchase
would allow the Secretary to effectively—and without
authority—condition that purchase. Considered together with
                                  4
§ 108(f)’s clear limitation of the Secretary’s review to whether
the land was acquired using Fund income or interest, I believe
the Congress did not grant the Secretary authority to
independently review the Sault’s compliance with § 108(c)
before taking the acquired land into trust. 2

     The structure of the remainder of § 108 also supports this
reading. The Sault Board of Directors (Board)—its governing
body—is made the trustee of the Fund and entrusted with the
spending decisions under MILCSA § 108(a). MILCSA,
§ 108(a). Sections 108(b) and 108(c) direct the Board’s use of
Fund principal (§ 108(b)) and income and interest (§ 108(c)).
Id. §§ 108(b)–(c). Section 108(d) requires that an annual audit
of the Fund be conducted by an independent accountant, which
audit is to be made available to any Sault member; § 108(e)
requires the Secretary to transfer the judgment funds 3 to the

     2
       Sac and Fox Nation of Missouri v. Norton, 240 F.3d 1250,
1261–62 (10th Cir. 2001) supports this understanding of § 108(e)(2)
and § 108(f). In that case, the Secretary adopted the same position
as the beneficiary tribe (the Wyandotte Tribe of Oklahoma) that she
did not have discretion to review whether the acquisition satisfied
other more general fee-to-trust regulations. Addressing an analogous
statute with a dollar amount limitation, the Tenth Circuit found that
the “notwithstanding” language in a similar law enacted for the
benefit of a Native American tribe unambiguously manifests that the
Secretary does not have discretion to decide whether to take into trust
land purchased by the tribe, as long as the land was purchased using
the specified funds. Sac and Fox Nation, 240 F.3d at 1261–62.
     3
       To compensate the Sault and other tribes for land the United
States government purchased for an “unconscionably low sum,”
Sault Ste. Marie Tribe, 442 F. Supp. 3d at 74, the congressionally-
established Indian Claims Commission awarded the Sault and other
tribes more than $10 million in damages; MILCSA dictates how
these “judgment funds” are to be distributed among the beneficiary
tribes, including the Sault, id. at 58–59.
                               5
Fund and makes clear she has no approval power regarding
payment or distribution; § 108(f), like § 108(e), directs the
Secretary to act under specified circumstances. Id. §§ 108(d)–
(f). None of these provisions suggests that § 108(c)’s spending
instructions were intended to authorize the Secretary to review
the Sault’s use of Fund income before taking acquired land into
trust.

     Granted, § 108(b), which governs the use of Fund
principal, provides that “[t]he principal of the Self–Sufficiency
Fund shall be used exclusively for investments or expenditures
which the board of directors determines” will achieve specified
purposes. Id. § 108(b)(1). And § 108(c) does not contain
similar language providing that the distribution of interest or
income is to be determined by the Board. Id. § 108(c).
Nonetheless, this difference between § 108(b) and § 108(c)
does not render the Secretary’s role under § 108(f) ambiguous.
Section 108(a) gives the Sault Board control of the Fund’s
spending and § 108(b) and § 108(c) provide the Board
guidance in spending the Fund’s principal and income and
interest. Neither § 108(b) nor § 108(c) indicates that the
Secretary is to have any say over the Sault’s use of the Fund
and § 108(e)(2) makes this unmistakably clear. Interior
conceded in district court that the Secretary does not have
authority to review any expenditures of income under
§ 108(c)(1)–(3) notwithstanding those provisions do not
include § 108(b)’s “board of directors determines” language.
Sault Ste. Marie Tribe, 442 F. Supp. 3d at 64, 69. The inclusion
or exclusion of that language alone cannot be read to mean that
the Secretary has the power to review the Sault’s decision or
override § 108(f)’s plain text. If § 108(c)(1)–(3) guide the
                                    6
Sault’s expenditures without the Secretary’s oversight, so too
does the rest of § 108(c). 4

     My colleagues are convinced that general trust principles
provide a background against which § 108(f) operates and
therefore, even if the statute does not explicitly allow for the
Secretary’s review, taking land into trust is an exercise of
sovereign governmental authority and the Sault’s reading of
§ 108(f) would force the Secretary to take land into trust even
if that land was acquired contrary to law. Because there is no
“evidence that Congress meant something other than what it
literally said” in § 108(f), I cannot join my colleagues and
depart from the text’s plain meaning. Eagle Pharms., 952 F.3d
at 332–33 (internal quotations omitted).                MILCSA
unambiguously gives the Sault the ability to use the Self-
Sufficiency Fund’s income and interest as it sees fit, consistent
with its understanding of § 108(c). MILCSA does not
authorize the Secretary to assess independently the Sault’s use
of Fund income or interest under § 108(c). As the district court
correctly explained, notwithstanding the Secretary has a
general trust obligation to administer the trust in compliance
with the law, “MILCSA gives the Tribe, but not the Secretary,
authority to determine compliance with § 108(c)—that is the
law. Thus, the Secretary violates no fiduciary obligation by
following the letter of § 108(f).” Sault Ste. Marie Tribe, 442
F. Supp. 3d at 71 (emphasis omitted). For these reasons, I
would conclude § 108(f) is unambiguous and affirm the district
court’s decision on that basis.



     4
        It may be possible for a tribal director to be sued for injunctive
relief even if the Sault itself is insulated by sovereign immunity so
that tribal members themselves would potentially oversee the Sault’s
expenditures under § 108(c). See Sault Ste. Marie Tribe, 442 F.
Supp. 3d at 68 n.10.
                               7
     Even if consideration of general trust principles supported
the conclusion that § 108(f) is ambiguous regarding the
Secretary’s ability to review the Sault’s compliance with
§ 108(c) before taking land into trust—because it does not
unambiguously allow the Secretary to do so—we would then
move to the next step of Chevron. In a traditional statutory
interpretation case, we would defer to the agency’s reasonable
interpretation of the statute. Eagle Pharms., 952 F.3d at 330.
Here, we must also address the intersection between Chevron
and the Indian Canon, which generally provides that in a case
involving Indian law, “statutes are to be construed liberally in
favor of the Indians, with ambiguous provisions interpreted to
their benefit.” Montana v. Blackfeet Tribe of Indians, 471 U.S.
759, 766 (1985). In Cobell v. Salazar we explained that:

       Chevron deference can be trumped by the
       requirement that statutes are to be construed
       liberally in favor of the Indians, with ambiguous
       provisions interpreted to their benefit.
       Nonetheless, Chevron deference does not
       disappear from the process of reviewing an
       agency’s interpretation of those statutes it is
       trusted to administer for the benefit of the
       Indians, although that deference applies with
       muted effect. Granted, the Indians’ benefit
       remains paramount. But where Congress has
       entrusted to the agency the duty of applying,
       and therefore interpreting, a statutory duty owed
       to the Indians, we cannot ignore the
       responsibility of the agency for careful
       stewardship of limited government resources.

573 F.3d 808, 812 (D.C. Cir. 2009) (internal citations and
quotations omitted). Cobell suggests that Chevron’s “muted
effect” supersedes the Indian Canon only in limited contexts.
                               8
Cobell featured one such context. In Cobell, the agency was
responsible for “careful stewardship of limited government
resources”; we rejected an interpretation that would have
prevented Interior from exercising discretion as to the
methodology or scope of an accounting of funds of a trust with
a “unique nature,” id. at 812–13—that is, made up mainly of
“the proceeds of various transactions in land allotted to
individual Indians,” id. at 809 (internal quotations omitted).

     This case is distinguishable from Cobell and does not
support Chevron’s application over the Indian Canon, even
with “muted effect.” Cobell involved a trust that required
Interior to conduct an accounting “for the daily and annual
balance of all funds held in trust by the United States for the
benefit of . . . an individual Indian.” Id. (internal quotations
omitted). We allowed Interior some deference to craft how to
“provide the trust beneficiaries the best accounting possible, in
a reasonable time, with the money that Congress is willing to
appropriate.” Id. at 813. On the other hand, here the
Secretary’s duty is relatively straightforward, especially so
when we focus on § 108(f): the Secretary must take land into
trust for the Sault after it purchases such land using income or
interest from the Fund. Further, unlike Cobell—which
involved management of “limited government resources”—the
Secretary’s taking of land into trust for the Sault does not
require management of similarly limited government
resources. Accordingly, the Indian Canon should favor the
Sault’s reasonable interpretation, without deference to the
Secretary’s proposed interpretation, even if that interpretation
is also reasonable.

     Interior also asserts that the Indian Canon does not apply
because there are tribes on both sides of the dispute over
interpretation. The Indian Canon is rooted in the general trust
relationship between the United States Government and
                                9
Indians. Blackfeet Tribe, 471 U.S. at 766. It makes sense that
the Indian Canon defers to the specific tribal beneficiary of a
statute (or a signatory to a treaty) versus a third-party tribe. As
the district court aptly put it, “[i]t would be strange to construe
a statute against the only Tribe it seeks to benefit simply
because another Indian tribe objects.” Sault Ste. Marie Tribe,
442 F. Supp. 3d at 80. Had another beneficiary tribe intervened
and argued that the Sault’s interpretation of § 108 harmed its
MILCSA-protected interest, it would make sense not to defer
to either tribe’s interpretation. Under Interior’s approach, even
if the Sault were joined by all other beneficiary tribes under
MILCSA, and they agreed on the meaning of an ambiguous
MILCSA provision, a third-party tribe’s objection to that
interpretation would nullify the Indian Canon’s applicability.
Therefore, even if § 108(f) is ambiguous, the Sault’s
interpretation of § 108(f) is both permissible and reasonable
and we should follow that interpretation under the Indian
Canon.

    Accordingly, I respectfully dissent.